Title: To Thomas Jefferson from John van Heukelom & Son, 1 March 1786
From: John van Heukelom & Son
To: Jefferson, Thomas



Honorable Sir
Leyden 1 March 1786

When your Excellency reads the following details of an affair between us and Thos. Barclay, Esqr:, a man certainly known enough, we hope you will excuse our freedom to apply to your Excellency on this Subject. We think Mr: Barclay Himself must approve of this Step as we tried in vain these three years every possible means of Persuasion, always carefully avoiding every thing which could offend his caracter or credit and we most humbly  implore your Excellency’s kind favour and assistance to procure us Satisfaction to our So Just Demands as Mr. Barclay’s conduct and our Circumstances will not allow any more indulgence.
Mr: Barclay, being in Amsterdam, applied to us in April 1782 to provide for him a quantity of our Leyden Cloth which we did in the Course of that year to the amount of f.25000. He desired a credit of 12 Months after delivery of the Goods which we agreed to under the most Solemn assurances from him that he would Pay of this debt at the appointed time as we declared that our circumstances would not allow us to give any longer Credit. We could blame ourselves as imprudent to trust Such a considerable part of our property to a Stranger; but as that Stranger was recommended to us by his Excellency J: Adams Esqr: whom we had the honor to be particularly acquainted with during his Stay in this country and he was invested with a public Caracter which we thought rendered all doubt about his impunctuality to Engagements unnecessary, but Mr: Barclay’s conduct was on the contrary nothing but a Series of disappointments, which might have ruined us. Having left this country towards the end of 1782. to reside at L’orient he wrote us in Jany. and March 1783. that we might be Sure of having remittances in 2 or 3. weeks; but till July we never heard of him; then he begged we would Excuse his irregularity, allowing us Interest for the time which had overrun our agreement, and promised to make a Payment of ƒ12000 within Short; but never did it. In the month of November he made again Excuses for disappointing us and Promised to pay of f.5000. instead of f.25000 which were due which at Last was received in the beginning of the following year 1784. We wrote frequently requesting Mr: Barclay to remit us the Balance but it was with difficulty we could procure an answer much less remittances; in the fall of that year we had an interview with Mr: Barclay at Paris when he positively declared that he would pay us out of the provenue of a vessel that was unloading at that time at L’orient, desiring us to spare his credit and to be assured of having remittances in a few Parts: the only consequence was that we did not hear of Mr: Barclay for Some months and after frequent Applications we received in the beginning of 1785. no more than a bill at Six months for 10000 Livres tournois, which, when due, was not Paid, Without great difficulty. Since that time we wrote Mr: Barclay and received no Answer and being no longer able to indulge his delays we wrote him the 1st Instant,  under direction which he notified late as 30 Sept: Last, Hotel d’Alligre Rue Orleans, drawing upon him at the Same time a bill for 10000 Livres tournois at two months Which is but a third Part of the Balance due; but Messrs. Vandenyver freres & Co: bankers in Paris to whose care the bill was sent to procure acceptance returned it informing us at the Same time that Mr: Barclay had Left Paris and it Seemed Probable he was gone abroad no body knowing Whether he would return.
We leave Your Excellency to judge of Mr: Barclay’s conduct; even Supposing the above mentioned report being false, even then Mr: Barclay neglects his Engagements so much that we are quite unwilling to use any more decretion and Patience, Which moreover our Circumstances, after So many disappointments, will not allow. We beg of Your Excellency to give us the Sooner the better Some information about the present abode of Mr: Barclay and to use every means to Persuade Mr: Barclay to Satisfy our So just demands. We therefore Inclose Mr: Barclay’s account Current with us which we hope your Excellency will be Kind enough to forward to him.
We introduced Mr: Barclay to a Silk Manufactury at Haarlem but we have the mortification that he treated our friends who entrusted him at the Same time and in the [Same terms as we for a Sum of f.10000 …] impunctual negligent manner than us.
We hope Your Excellency will Excuse that we trouble you with an affair to which we are conscious you have otherwise no relation but this was the only way we could chose without injuring Mr: Barclay’s Public Caracter and credit. We hope you will not deny us your assistance as it may Serve to Save the honor of a Consul of the united States.
We are Honorable Sir Your most Obedient Humble Servts.,

John van Heukelom & Son

